Citation Nr: 1545718	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial schedular evaluation in excess of 20 percent for residuals of prostate cancer.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, wherein the initial 100 percent rating assigned for the residuals of the Veteran's prostate cancer was reduced to 20 percent, effective from March 1, 2011.  The Board remanded the claim in May 2014 for additional development, and the case has now been returned to the Board for further appellate review.

In July 2012, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of this proceeding is of record.  

The record before the Board consists of records included in electronic files known as Virtual VA and the Veterans Benefits Management System. 

As reflected in a September 2014 memorandum of record, the RO determined that a claim of whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus has been inferred based on the Veteran's June 2014 statements.  It does not appear that the RO has addressed this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the originating agency for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the May 2014 Remand, the Board directed that the Veteran be afforded a genitourinary examination to determine the current severity of his residuals of prostate cancer in response to his report of increased symptomatology.  In so doing, the Board directed that the examiner report detailed information regarding any renal and/or voiding dysfunction in order to allow the Board to evaluate all residuals of the Veteran's prostate cancer in accordance with the specified rating criteria.  Specifically, the Board directed the examiner to report the findings as to any urine leakage, urinary frequency and obstructed voiding.  The examiner was also instructed to report if the Veteran required the use of an appliance or absorbent material, and if used, indicate the frequency with which the appliance must be changed.  

Following the May 2014 Remand, the Veteran was not scheduled for a VA genitourinary examination, but was instead afforded a VA prostate examination in June 2014.  The Board finds the June 2014 VA prostate cancer examination to be inadequate for adjudication purposes and not in compliance with the May 2014 Remand directives.  It does not appear that the June 2014 examiner gave adequate consideration to all of the Veteran's pertinent symptomatology in determining the current manifestations of his prostate cancer residuals.  Although the report indicates that the Veteran does not experiencing any voiding dysfunction, the examiner did not address the Veteran's report of experiencing urinary urgency since 2009 or his July 2012 report of experiencing nocturia approximately six times a night.  It is unclear from the report the duration of the Veteran's reported symptoms or whether any symptoms have resolved.  Thus, the Board lacks confidence that the June 2014 examination report reflects the most accurate and comprehensive assessment of all of the residuals of the Veteran's prostate cancer.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficiencies with the June 2014 VA prostate examination report, on remand, another VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the evidence all outstanding VA and private medical records identified by the Veteran as pertinent to his claim.  All attempts to procure this evidence must be documented in the file, and the Veteran must be notified of unsuccessful efforts in this regard.

2.  Afford the Veteran a VA genitourinary examination by an examiner with sufficient expertise who has not previously examined the Veteran to determine the current nature and severity of his service-connected residuals of prostate cancer.  Ensure that the examiner provides all information required for rating purposes.  Specifically, the examination report must include findings as to the presence/absence of urine leakage, urinary frequency and obstructed voiding; whether the use of an appliance or absorbent material is necessary; and, if used, the frequency with which the appliance must be changed.  

The rationale for all opinions expressed must be provided.

3.  The RO or the Appeals Management Center (AMC) must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  After the completion of the above and any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






